PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/556,944
Filing Date: 8 Sep 2017
Appellant(s): SAKANO et al.



__________________
John D. Damron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 FEB 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm in view of Japanese Patent Publication JP 2013-187728 (hereinafter Konica) in view of Iwamoto et al. (US 2008/0252762) in view of Oda.
Regarding claim 1, Fujifilm discloses a solid-state imaging device comprising: a first pixel group (PD10) formed of a plurality of first pixels arranged in a matrix (¶25); and a second pixel group (PD20) formed of a plurality of second pixels having a characteristic different from a characteristic of the first pixels arranged in a matrix wherein each of the second pixels is displaced from each of the first pixels forming the first pixel group by a half pixel-width in a row direction and a half pixel-width in a column direction (¶25: pixels arranged in positions shifted by ½ of the arrangement pitch); and a pair lines PL are formed by pixel rows of different pixel types and reading out these pair lines PL (¶9-10, 48). This reads on the horizontal signal lines of the amended claims). Fujifilm fails to explicitly disclose wherein the second pixel group forms a logarithmic sensor.
	In the same field of endeavor, Konica teaches a pixel array unit 21 configured from a plurality of pixels arranged in a matrix of M (an integer of 2 or greater) rows x N (an integer of 2 or greater) columns, and first pixels and second pixels having different characteristics are mixed together. The first pixels have complete-transfer-type photo diodes (PD) and exhibit linear characteristics. The second pixels have surface-type PDs and exhibit logarithmic characteristics and the second pixels are driven in a solar cell mode (¶3, 4, 29, 73). In light of the teaching of Konica, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Konica’s pixel configuration in Fujifilm’s system because an artisan of ordinarily skill would recognize that this would result in system capable of producing an image with a wide dynamic range. The combination fails to explicitly disclose wherein the first pixel is a linear pixel and forms an accumulation type CMOS image sensor and that the second pixels are log pixels.
	In the same field of endeavor, Iwamoto teaches image sensor that produces multiple photoelectric conversion characteristics including linear and logarithmic, and includes photoelectric conversion elements such as P-type (or N-type) MOSFETs (Metal Oxide Semiconductor Field Effect Transistors) (¶29: MOSFETs = CMOS). In light 
	In the same field of endeavor, Oda teaches two vertical transfer paths 14c are present between the photosensitive cells 14a adjacent to each other in the horizontal direction. Each vertical transfer path 14c (V1) adjacent to the photosensitive cells S.sub.H has a width broad enough to accurately transfer signal charges output from the cells S.sub.H and greater in amount than signal charges output from the other photosensitive cells S.sub.L. Each vertical transfer path 14c (V2) adjoining the photosensitive cells S.sub.L may have a relatively small width because of the above relation between the cells S.sub.H and S.sub.L in the amount of signal charge to transfer. This configuration of the vertical transfer paths 14c (V1 and V2) allows the limited area of the image pickup section 14 to be efficiently used. (fig. 1; c.5, ll.52-67). In light of the teaching of Oda, it would have been obvious to one of ordinary skill in the 
Regarding claim 2, Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda discloses all of the aforementioned limitations of claim 1. Fujifilm also teaches wherein the linear pixels and the log pixels have different output characteristics with respect to an amount of incident light (¶25: low and high sensitivities).

Regarding claim 3, Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda discloses all of the aforementioned limitations of claim 2. Iwamoto also teaches wherein the linear pixels are pixels having a linear characteristic as the characteristic (¶29-30). 

Regarding claim 4, Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda discloses all of the aforementioned limitations of claim 2. Iwamoto also teaches wherein the log pixels are pixels having a log characteristic as the characteristic (¶29-30). 

Regarding claim 5, Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda discloses all of the aforementioned limitations of claim 1. Konica also teaches wherein the log pixels are a solar cell mode (¶29)



Regarding claim 7, Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda discloses all of the aforementioned limitations of claim 1. Oda also teaches wherein only linear pixels are connected to the linear pixel group readout circuit; and only log pixels are connected to the log pixel group readout circuit (fig. 1; c.5, ll.52-67; see rej. of cl. 1).

Regarding claim 8, Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda discloses all of the aforementioned limitations of claim 1. Fujifilm also teaches wherein the solid-state imaging device is a solid-state imaging device which takes a color image (¶32: RGB color component).

Claim 9 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda. Fujifilm also teaches the added limitations of the driving method comprising steps of: using a first set of vertical signal lines and a first set of horizontal signal lines; and reading out signals from the second pixels using a second set of vertical signal lines and the first set of horizontal signal lines (fig. 1; ¶26, 48).

Claim 10 is rejected for the same reasons as claim 1.

Regarding claim 11, Fujifilm in view of Konica in view of Iwamoto et al. in view of Oda discloses all of the aforementioned limitations of claim 10. Oda also teaches wherein only linear pixels are connected to the first log group readout circuit; and only log pixels are connected to the log pixel group readout circuit (fig. 1; c.5, ll.52-67; see rej. of cl. 1).
(2) Response to Argument
Regarding claim 1, Appellant submits as a first example, that “no cited reference discloses, teaches, or suggests a plurality of linear pixels arranged in a matrix, wherein the plurality of linear pixels forms an accumulation-type CMOS image sensor; [and] a plurality of log pixels arranged in a matrix, wherein the plurality of log pixels forms a logarithmic sensor, wherein each log pixel of the plurality of log pixels is displaced from each linear pixel of the plurality of linear pixels by a half pixel-width in a row direction and a half pixel-width in a column direction” (see Brief p.8). Appellant goes on the state that the Office Action does not appear to assert that any reference teaches “either a plurality of linear pixels arranged in a matrix or a plurality of linear pixels which forms an accumulation-type CMOS image sensor” (see Brief p.8). Appellant also states that the ½ pixel shift arrangement of pixels in Fujifilm cannot be equated to the linear and log pixels of the claims because they are not described in Fujifilm as such (see Brief p.8). 
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Fujifilm, Konica and Iwamoto disclose a plurality of linear pixels arranged in a matrix and a plurality of linear pixels forming an accumulation-type CMOS image sensor. As previously stated in the restatement of rejection, Fujifilm teaches a matrix of pixels with first and second pixel groups with different characteristics that are shifted by ½ of the arrangement pixel pitch (¶25: PD10, PD20). Konica teaches a pixel array that consists of linear and logarithmic pixels (¶3, 4, 29, 73). Iwamoto teaches an image sensor that produces linear and logarithmic characteristics including MOSFETs, which are CMOS (¶29). The combination of these references, not the references individually, read on the above cited parts of claim 1. 

Regarding claim 1, Appellant submits as a second example, no cited reference discloses, teaches, or suggests a first plurality of vertical signal lines, wherein each vertical signal line of the first plurality of vertical signal lines connects one or more linear pixels of the plurality of linear pixels to a linear pixel group readout circuit, wherein each vertical signal line of the first plurality of vertical signal lines reads a signal from a linear pixel of the plurality of linear pixels; [and] a second plurality of vertical signal lines, wherein each vertical signal line of the second plurality of vertical signal lines connects one or more log pixels of the plurality of log pixels to a log pixel group readout circuit, wherein each vertical signal line of the second plurality of vertical signal lines reads a signal from a log pixel of the plurality of log pixels” (see Brief pp. 8 – 9). Appellant goes 
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Fujifilm, Konica, Iwamoto and Oda disclose a plurality of linear and log pixels arranged in a matrix and a first plurality of vertical signal lines connecting one or more linear pixels to a linear pixel group readout circuit, wherein each vertical signal line of the first plurality of vertical signal lines reads a signal from a linear pixel and a second plurality of vertical signal lines, connecting one or more log pixels of to a log pixel group readout circuit, wherein each vertical signal line of the second plurality of vertical signal lines reads a signal from a log pixel. As previously stated in the restatement of rejection, Fujifilm teaches a matrix of pixels with first and second pixel groups with different characteristics (¶25: PD10, PD20). Konica teaches a pixel array that consists of linear and logarithmic pixels (¶3, 4, 29, 73). Iwamoto teaches an image sensor that produces linear and logarithmic characteristics including MOSFETs, which are CMOS (¶29). Oda teaches two vertical signal paths (V1/V2) that transfer and H and SL, respectively (fig. 1; c.5, ll.52-67). The combination of these references, not the references individually, read on the above cited parts of claim 1. 

Regarding claim 1, Appellant submits as a third example, “no cited reference discloses, teaches, or suggests a plurality of horizontal signal lines connected to a pixel driving circuit, wherein each horizontal signal line in the plurality of horizontal signal lines is connected to one linear pixel of the plurality of linear pixels and one log pixel of the plurality of log pixels” (Brief p. 9). Appellant further submits “the pair lines PL of Fuji Film cannot be equated to the horizontal signal lines of the claims as the pair lines PL of Fuji Film are not each “connected to one linear pixel of [a] plurality of linear pixels and one log pixel of [a] plurality of log pixels”” (Brief p.9).
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Fujifilm, Konica, Iwamoto and Oda disclose a plurality of linear and log pixels arranged in a matrix and a plurality of horizontal signal lines connected to a pixel driving circuit and connecting one linear pixel and one log pixel. As previously stated in the restatement of rejection, Fujifilm teaches a matrix of pixels with first and second pixel groups with different characteristics (¶25: PD10, PD20) and pair 

Appellant further submits that dependent claim 2 recites “wherein the plurality of linear pixels and the plurality of log pixels have different output characteristics with respect to an amount of incident light.” While Fuji Film which describes a “low-sensitivity PD 10” and a “high-sensitivity PD 20.” PD 10 and 20 of Fuji Film is not, however, described as being a “plurality of linear pixels” or a “plurality of log pixels”. Therefore, Fuji Film cannot be said to disclose, teach, or suggest “wherein the plurality of linear pixels and the plurality of log pixels have different output characteristics with respect to an amount of incident light” as claimed. No other reference overcomes this deficiency of Fuji Film. (see Brief p.10).
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Fujifilm, Konica and Iwamoto disclose a plurality of linear pixels arranged in a matrix and a plurality of linear pixels with different output light PD10, PD20). Konica teaches a pixel array that consists of linear (full transmission type) and logarithmic (surface type) pixels (¶3, 4, 29, 73). Iwamoto teaches an image sensor that produces linear and logarithmic characteristics including MOSFETs, which are CMOS (¶29). The combination of these references, not the references individually, read on the above cited parts of claim 1. 

Appellant further submits that dependent claim 7 recites “only linear pixels are connected to the linear pixel group readout circuit; and only log pixels are connected to the log pixel group readout circuit.” The cited portion of Oda describes vertical transfer paths and does not disclose, teach, or suggest “only linear pixels are connected to the linear pixel group readout circuit; and only log pixels are connected to the log pixel group readout circuit” (see Brief p.10).
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Fujifilm, Konica, Iwamoto and Oda disclose a plurality of linear and log pixels arranged in a matrix and a first plurality of vertical signal lines connecting one or more linear pixels to a linear pixel group readout circuit, wherein each PD10, PD20). Konica teaches a pixel array that consists of linear and logarithmic pixels (¶3, 4, 29, 73). Iwamoto teaches an image sensor that produces linear and logarithmic characteristics including MOSFETs, which are CMOS (¶29). Oda teaches two vertical signal paths (V1/V2) that transfer and output signal charges from two different pixels SH and SL, respectively (fig. 1; c.5, ll.52-67). The combination of these references, not the references individually, read on the above cited parts of claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
Conferees:
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698   

/LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                                                                                                                                                                                                                             
                          
                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.